Citation Nr: 1418575	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-27 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied service connection for a low back disability.

This appeal was remanded by the Board in May 2013 for additional development.  The Veteran was provided a supplemental statement of the case in March 2014.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the May 2013 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran suffered a low back strain that resolved during active service.

2.  Low back symptoms were not chronic in service or continuous since service separation.

3.  Arthritis did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's current low back disability is not etiologically related to active service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In a March 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  

The Veteran was notified in October 2013 that some of his records may be unavailable due to a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and he should submit any records in his possession.  However, the Veteran had filed for disability compensation prior to the 1973 NPRC fire, and established a VA claims folder at that time.  Notice provided to the Veteran in November 1959 references review of his service treatment records as part of the adjudication of a claim for benefits.  The March 2009 letter informed the Veteran that the RO was acquiring that historic claims folder.  Thus, the Board finds that the Veteran's service treatment records have been of record with the VA since 1959, prior to the 1973 NPRC fire, and the Veteran's service treatment records, as reviewed during the current appeal, are complete. 

VA contacted the Veteran in March 2014 to notify him that his Social Security Administration (SSA) records had been destroyed and also to request he submit any SSA records in his possession.  The Veteran reported he did not have any SSA records.  See VA Form 21-0820, dated March 14, 2014.  In addition, the Veteran was provided a statement of the case in July 2010 and supplemental statements of the case in February 2013 and March 2014.

VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, to include records from Womack Army Hospital, private treatment records, VA medical records, and lay statements have been associated with the record.  The Veteran was provided a VA examination for compensation purposes in February 2010.  The examination report and March 2010 addendum opinion have been attached to the claims file.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Low Back Disability

The Veteran contends that his low back disability is due to service, specifically that he hurt his back during a night jump in 1958, that his injury was severe enough that he was hospitalized for approximately a week, and then put on bed rest.  He also contends that he was given medications and therapy for his back during active service; given a medical profile restricting him from strenuous duties; and transferred from the paratroopers.  The Veteran reports that he has had continuous back pain and limitation from the time of the injury in service until the present.  See VA Form 21-4138, received May 2010.

The Board finds that the Veteran suffered a low back strain that resolved during active service.  An April 1959 service treatment note indicates the Veteran lifted a bag of lime weighing 20 pounds two days prior and suffered a low back strain, which was treated with heat.  There are no other complaints, treatments, or diagnosis of a back disability in the service treatment records.  There is also no evidence in the service treatment records that the Veteran was ever hospitalized due to a low back injury.  Records from Womack Army Hospital show the Veteran was hospitalized for eight days for a tonsillectomy and adenoidectomy, and then spent another eight days on bed rest.  See DD Form 481-2, dated November 1958.  The Veteran's March 1959 separation examination notes defects of pes planus and subluxation first metacarpal joint left hand, and lists significant or interval history of chest inspiration and expiration measurements.  The separation examination is absent for notations regarding back symptoms.

The Board also finds that low back symptoms were not chronic in service or continuous since service separation; and arthritis did not manifest to a compensable degree within one year of service separation.  In February 1997, a private physician diagnosed the Veteran with a herniated disc, arachnoiditis, and low back syndrome.  The February 1997 private physician noted that in 1967 the Veteran had a two level laminectomy and spinal fusion.  More recently, in April 2010, private treatment records described his back disability as a herniated lumbar disc and back pain.  Private treatment records from February and April 2010, 51 years after service separation, note degenerative joint disease (DJD).
The Board further finds that the Veteran's current low back disability is not etiologically related to active service.

The Veteran was afforded a VA examination in February 2010, in which he reported continued back pain in spite of surgery.  The VA examiner diagnosed status post laminectomies L4-L5 and L5-SI and status post fusion for herniated disc with DJD of lumbosacral spine based on X-ray findings.  After review of the claims file in March 2010, the VA examiner opined that the Veteran's low back disability is more likely than not from conditions other than what occurred while on active duty.  Given the facts in the record, it is the VA examiner's opinion that there is no documentation of any low back disability during service except for the lumbar strain, which was treated with heat only; and within the few months following the lumbar strain, the separation examination and original application for compensation do not mention a low back disability.  The VA examiner stated that no abnormality of the back was noted on the Veteran's separation examination; however, the Veteran noted conditions of flatfoot and subluxation first carpometacarpal joint of the left hand.  When the Veteran first applied for disability benefits in July 1959 there was no claim for a back disability, and no statement on the examination as to any complaint of low back pain.  Rather the VA examiner noted that the Veteran specifically stated to have "no general medical complaints" at the time of the October 1959 examination.  The VA examiner further stated that while the Veteran reported multiple jumps as a paratrooper there is no documentation as to how many jumps he actually did.  Therefore, the VA examiner opined that the Veteran's current status post laminectomies L4-L5 and L5-SI and status post fusion herniated disc with DJD of lumbosacral spine is not etiologically related to active service.

The Veteran is competent to report an injury in service and low back symptoms as observed.  See Layno v. Brown, 6 Vet. App 465 (1994).  As a lay person, however, he is not competent to establish the etiology of his current low back disability; doing so requires medical training or expertise, which the Veteran does not have.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements in regards to the etiology of his current low back disability are assigned no probative weight.
The Board also finds that the contemporaneous in-service reports by the Veteran, and clinical findings during service and at the time of separation, as well as the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service, are more probative than the statements regarding a low back disability made pursuant to the recent claim for compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Pond v. West, 12 Vet. App. 341 (1999).

As noted above, the Veteran's original service connection claim in July 1959 did not include or mention a low back disability or back pain.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection, but did not mention back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1959 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure.  In such circumstances, it is more reasonable to expect a full reporting then for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for a low back disability at the time of the 1959 claim may be interpreted as indicative of the lack of low back symptomatology at the time he filed the claim.  The Board finds it unlikely that the Veteran would file a disability compensation claim for a foot disability and hand disability, but not file a claim for a back disability due to an in-service injury, had back symptoms been present when the claim for the foot and hand disabilities were filed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The absence of claim for service connection for a low back disability in 1959 when claiming other disabilities is consistent with the Veteran's separation examination, which, likewise, reflects an absence of residuals of an in-service back injury or symptoms.
The Board finds that the contemporaneous in-service evidence and original 1959 claim and medical examination outweigh the Veteran's recent lay statements asserting chronic back symptoms in service and since service separation.  Therefore, the Board finds that the weight of the evidence, lay and medical, is against service connection for a low back disability, and the claim must be denied.  As the preponderance of the weight is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


